             Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS


                                              )                       1:18-CV-00995
                                                      CIVIL ACTION NO.__________
 BURNHAM PROPERTIES, LTD.
                                              )
               Plaintiff,
                                              )
   v.
                             )
 VIRGINIA COLLEGE, LLC d/b/a
 BRIGHTWOOD COLLEGE; KAPLAN )
 HIGHER EDUCATION, LLC f/k/a
                             )
 KAPLAN HIGHER EDUCATION
 CORPORATION; and            )
 SACMC ACQUISITION CORP.
                             )

               Defendants.                    )
                                              )

                                   NOTICE OF REMOVAL
        To the Clerk of the United States District Court for the Western District of Texas:

   1. Defendant Virginia College, LLC (“Virginia College”) hereby files this Notice of

Removal under 28 U.S.C. §§ 1441, 1446 and Federal Rule of Civil Procedure 81(c).

   2. Virginia College removes this action from the 327th Judicial District Court of El Paso

County, Texas to the United States District Court for the Western District of Texas. This action

is removable pursuant to 28 U.S.C. § 1332 in that there is complete diversity of citizenship

between Plaintiff and Defendants and the amount in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs. In support of this Notice of Removal, Virginia College states the

following:

                                       State Court Action

   3. On October 19, 2018, Plaintiff Burnham Properties, Ltd. (“Plaintiff”) filed this action

against Defendant Virginia College, Defendant Kaplan Higher Education, LLC (“Kaplan”) and

                                                  1
           Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 2 of 8



Defendant SACMD Acquisition Corp. (“SACMD”) in the 327th Judicial District Court of El

Paso County, Texas entitled Burnham Properties, Ltd. v. Virginia College, LLC, et al., Case No.

2018-DCV-3930 (“State Court Action”).

   4. Attached as Exhibit A to the Declaration of John Hintz (“Hintz Decl.”) is a true and

correct copy of all the process, pleadings, notices, and orders delivered to any party and filed in

the State Court Action, as required by 28 U.S.C. § 1446.

   5. Plaintiff, lessor and owner of commercial real estate properties located at 8360 Burnham

Road, Suite 100, and at 1231 Lee Trevino, El Paso, El Paso County, Texas 79907, alleges that

Virginia College, lessee and tenant of the properties, breached their lease agreement by failing to

pay rent due under their lease in the amount of $46,250.00. See Hintz Decl., Exhibit A,

Complaint at ¶IV. Plaintiff further alleges that Virginia College is liable for all future monthly

rent due under the remainder of the lease, as well as other rental changes. Id. Plaintiff seeks

damages in the amount of $1,202,500.00, as well as other remedies, including the removal of

Virginia College from the property. Id.

                                       Diversity Jurisdiction

   6. Diversity jurisdiction exists if the amount in controversy exceeds $75,000.00, exclusive

of interest and costs, and the action is between citizens of different states. See 28 U.S.C. §

1332(a).

   7. As set forth below, the State Court Action is a civil action within the original diversity

jurisdiction of the federal district courts under 28 U.S.C. § 1332(a) because there is complete

diversity of citizenship between Plaintiff and Defendants, and the amount in controversy exceeds

$75,000.

                There is Complete Diversity of Citizenship Between the Parties

 Defendant Virginia College, LLC
                                                  2
           Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 3 of 8



   8. Defendant Virginia College is a citizen of the States of Delaware and Alabama under 28

U.S.C. § 1332(a). For purposes of diversity jurisdiction, “[t]he citizenship of an LLC is

determined by the citizenship of each of its members.” Tewari De–Ox Systems, Inc. v. Mountain

States/Rosen LLC, 757 F.3d 481, 483 (5th Cir. 2014). Virginia College is an Alabama limited

liability company. See Declaration of Roger L. Swartzwelder (“Swartzwelder Decl.”) at ¶3.

Virginia College’s sole member is Education Corporation of America (“ECA”). See id. at ¶4. For

diversity jurisdiction purposes, a corporation is “deemed to be a citizen of any state in which it

has been incorporated and of the State where it has its principal place of business.” 28 U.S.C. §

1332(c)(1). ECA is a Delaware corporation whose principal place of business is in Birmingham,

Alabama. See Swartzwelder Decl. at ¶4. Accordingly, by virtue of the citizenship of its sole

member, ECA, Defendant Virginia College is a citizen of the States of Delaware and Alabama

within the meaning of 28 U.S.C. § 1332(a).

Defendant Kaplan Higher Education, LLC

   9. Kaplan is a Delaware limited liability company. See Hintz Decl., Exhibit A, Complaint at

¶I. Kaplan’s sole member is Kaplan, Inc., a Delaware corporation whose headquarters is in Fort

Lauderdale, Florida. See Declaration of Brandt Hill (“Hill Decl.”) at ¶9. As stated above, a

corporation is “deemed to be a citizen of any state in which it has been incorporated and of the

State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). Accordingly, by virtue

of the citizenship of its sole member, Kaplan, Inc., Defendant Kaplan is a citizen of the States of

Delaware and Florida for purposes of diversity jurisdiction.

Defendant SACMD Acquisition Corp.

   10. Defendant SACMD merged into Defendant Kaplan Higher Education, LLC in December

2015. See Hill Decl. at ¶8. Accordingly, SACMD is no longer an existing entity and thus its


                                                 3
            Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 4 of 8



citizenship is not relevant.

Plaintiff Burnham Properties, Ltd.

    11. Plaintiff is a Texas limited partnership. See Hintz Decl., Exhibit A, Complaint at ¶I. “The

citizenship of a limited partnership is based upon the citizenship of each of its partners.” 2013

Travis Oak Creek GP, LLC v. PNC Bank, N.A., No. 1:17-CV-560-RP, 2017 WL 8774231, at *3

(W.D. Tex. June 19, 2017). After performing an extensive search of the relevant online

databases, Virginia College identified Plaintiff as consisting of five partners: four individuals and

one limited liability company. See Hill Decl. at ¶5.

    12. “For diversity purposes, an individual’s citizenship is determined by his domicile, rather

than residence.” Preston v. Tenet Healthsystem Memorial Medical Ctr., Inc., 485 F.3d 793, 799

(5th Cir. 2007). Based upon public information and records, each of the four individual partners

of Plaintiff is domiciled in the State of Texas, and thus, for purposes of diversity jurisdiction, the

four individuals are citizens of the State of Texas. See Hill Decl. at ¶¶3-6.

    13. As stated above, “[t]he citizenship of an LLC is determined by the citizenship of each of

its members.” Tewari De–Ox Systems, Inc. v. Mountain States/Rosen LLC, 757 F.3d 481, 483

(5th Cir. 2014). Based upon public information and records, Plaintiff’s partner LLC – Lapp-Fam

Management, LLC – consists of two members, both of whom are individuals domiciled in the

State of Texas. See Hill Decl. at ¶7. Accordingly, for purposes of diversity jurisdiction, Plaintiff

is a citizen of the State of Texas.

    14. Accordingly, Plaintiff now, and at the time the State Court Action was commenced, is a

citizen of the State of Texas within the meaning of 28 U.S.C. § 1332(a).

    15. Because Plaintiff, on the one hand, is a citizen of Texas, and Defendants, on the other

hand, are citizens of Alabama, Florida, and Delaware, there is complete diversity of citizenship


                                                  4
            Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 5 of 8



between the parties.

               The Amount in Controversy Exceeds the Jurisdictional Minimum

    16. This Court’s jurisdictional minimum amount that must be in controversy is any amount in

excess of $75,000. 28 U.S.C. § 1332(a). Jurisdiction, including the amount in controversy, is

determined at the “time of removal.” Lopez v. Iovate Health Scis., Inc., No. 2:09-CV-002, 2009

WL 10669030, at *2 (W.D. Tex. June 1, 2009).

    17. This amount was satisfied at the time of the filing of this action, and still is satisfied at the

time of the instant request for removal.

    18. This Court may, for removal purposes, look to the removal papers and the pleadings for

underlying facts establishing the jurisdictional limit. See id. In this case, it is evident from the

face of Plaintiff’s Complaint that the alleged damages exceed $75,000. Plaintiff is seeking

payment of past-due rent, accelerated rent, and other charges under the lease, in the total amount

of $1,202,500.00. See Hintz Decl., Exhibit A, Complaint at ¶IV.

    19. Virginia College refers herein to the allegations in the Complaint solely to establish that

the amount in controversy in this matter exceeds $75,000. In doing so, Virginia College does not

admit that Plaintiff is entitled to any damages or that it will be able to recover on any of its

respective theories.

                                        Timeliness of Removal

    20. Virginia College received notice of this lawsuit on or about October 30, 2018, when a

copy of the Complaint was personally given to its agent of service. Removal is therefore timely

under 28 U.S.C. § 1446(b) because this Notice of Removal is filed before expiration of the 30-

day period set forth in 28 U.S.C. § 1446(b).

    21. Additionally, notice is timely because it has been filed within one year after the original

complaint was filed.
                                                   5
            Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 6 of 8



                      All Other Removal Prerequisites Have Been Satisfied

   22. Removal is proper under 28 U.S.C. § 1446(b) because the other Defendants in this case

have consented to this removal.

   23. Removal to this district court is proper under 28 U.S.C. § 1441(a) and 28 U.S.C. § 124(d)

because the 327th Judicial District Court is geographically located within the Western District of

Texas.

   24. Written notice of this Notice of Removal, with a copy of this Notice of Removal

attached, will be promptly filed with the 327th Judicial District Court, as required by 28 U.S.C. §

1446(d).

   25. The prerequisites for removal under 28 U.S.C. §1441 have been met. For all the

foregoing reasons, and because the State Court Action is one within the diversity jurisdiction of

the federal district courts, the action is removable to federal court under 28 U.S.C. § 1441(a) and

(b) because no defendant is a citizen of the State of Texas and the amount in controversy exceeds

$75,000.

   26. In the event that any questions should arise with regard to the propriety of the removal of

the State Court Action, Virginia College respectfully requests the opportunity to conduct limited

jurisdictional discovery on the citizenship of Plaintiff.

   27. Virginia College has sought no similar relief with respect to this matter.

                                           CONCLUSION

         For the foregoing reasons, Virginia College respectfully gives notice that this action has

 been removed from the 327th Judicial District Court of El Paso County, Texas to the United

 States District Court for the Western District of Texas, being the district and division for the

 county in which this action has been pending, and requests that this action proceed as properly

 removed to this Court.
                                                  6
        Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 7 of 8




DATE: November 19, 2018

                                Respectfully submitted,



                                /s/ John Hintz
                                John Hintz
                                Maynard, Cooper & Gale, P.C.
                                551 Fifth Avenue, Suite 2000
                                New York, NY 10176
                                (646) 609-9280
                                jhintz@maynardcooper.com


                                Attorney for Defendant Virginia College, LLC




                                     7
          Case 3:18-cv-00360-DB Document 1 Filed 11/19/18 Page 8 of 8




                                CERTIFICATE OF SERVICE

      I certify that, on November 19, 2018, a copy of the foregoing Notice of Removal was

served on the below listed counsel of record for Plaintiff in the State Court Action via email:


      Patrick R. Gordon
      Michael G. McLean
      4695 N. Mesa, Suite 100
      El Paso, TX 79912
      (915) 545-1133
      pgordon@eplawyers.com
      mmclean@eplawyers.com

      Attorneys for Plaintiff

                                                          /s/ John Hintz
                                                          OF COUNSEL
